 

EXHIBIT 10.8

 

DEBENTURE REDEMPTION AGREEMENT

 

THIS DEBENTURE REDEMPTION AGREEMENT (the “Agreement”), effective as of the 11th
day of October, 2013, (the “Effective Date”) by and between YA GLOBAL
INVESTMENTS, L.P., a Cayman Islands exempt limited partnership (the “Seller”)
and NEOMEDIA TECHNOLOGIES, INC., a Delaware corporation (the “Buyer”).

 

RECITALS

 

WHEREAS, the Seller owns certain secured convertible debentures issued by the
Buyer as identified on Schedule A attached hereto (the “Securities”); and

 

WHEREAS, subject to the terms and conditions set forth herein, the Buyer desires
to have the option to redeem from the Seller the unpaid principal amounts
outstanding of the Securities, and the Seller desires to grant to the Buyer such
option to redeem such amounts as set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
herein contained, the parties, intending to be legally bound, hereby agree as
follows:

 

AGREEMENT

 

1.    Recitals. The foregoing Recitals are true and correct in all respects and
are hereby incorporated by reference herein.

 

2.    Redemption Amounts; Sale and Purchase of the Securities.

 

(a)    Sale and Purchase of the Securities. Subject to the terms and conditions
hereof, at the option of the Buyer, the Seller shall sell, transfer and deliver
to the Buyer at each Closing (as hereinafter defined) the applicable Redemption
Amount, and the Buyer shall purchase all of such Redemption Amount, free and
clear of all security interests, liens, claims, encumbrances, pledges,
agreements, rights of first refusal and options of any kind or nature whatsoever
(each purchase, a “Redemption”).

 

(b)    Redemption Amount. Five (5) business days prior to each Closing, the
Buyer shall select an amount of the unpaid outstanding principal balance owed to
the Seller that it desires to redeem at such Closing (the “Redemption Amount”)
and shall have the right to purchase such Redemption Amount for a purchase price
(the “Purchase Price”) equal to seventy-five percent (75%) of such Redemption
Amount. For the avoidance of doubt, the Purchase Price is equal to a twenty-five
percent (25%) reduction in the Redemption Amount.

 

(c)    Mechanics of Redemption. To redeem any amount of the Securities, on any
date the Seller shall transmit by facsimile (or otherwise deliver), for receipt
on such date, a copy of an executed notice of redemption in the form attached
hereto as Exhibit I (the “Redemption Notice”). Once the Seller receives a
Redemption Notice, it shall within three (3) business days return such executed
Redemption Notice to the Buyer, which shall memorialize how the Redemption
Amount shall be allocated among the Securities. The Seller shall have full
discretion on how the Redemption Amount shall be allocated amongst the
outstanding Securities held by the Seller.

 

3.    The Closing Date; and Deliveries at the Closing.

 

(a)    Closing. Each closing of the sale and purchase of a Redemption Amount
(each “Closing”) will take place at the offices of the Buyer, or at such other
place, at such time as the parties may establish (the date of each such Closing
being hereinafter referred to as a “Closing Date”).

 

 

 

 

(b)          Deliveries of the Seller. At each Closing, the Seller shall deliver
or cause to be delivered to the Buyer such documents and instruments as the
Buyer may reasonably request to evidence the Redemption. Notwithstanding the
foregoing, the Seller shall not be required to physically surrender any of the
physical instruments evidencing the Securities to the Buyer unless (i) the full
amount outstanding under such Security is being redeemed or (ii) the Seller has
provided the Buyer with prior written notice requesting reissuance of such
Security upon physical surrender of the Security. The Seller and the Buyer shall
maintain records showing the principal and interest redeemed under each of the
Securities that constitute each Redemption Amount, and shall use such other
methods so as to not require physical surrender of a partial redemption of any
of the Securities.

 

(c)           Deliveries by Buyer. At each Closing, the Buyer shall deliver the
following to the Seller:

 

(i)    subject to the terms and conditions hereof, the applicable Purchase Price
as provided in Section 2 hereof; which shall be wired to details (“Wire
Information” set forth in Schedule B.

 

(ii)    such other documents and instruments as the Seller may reasonably
request.

 

4.    At-Will Termination. This Agreement is an at-will agreement and may be
terminated by either Party upon 90 days’ prior written notice, of which receipt
is acknowledged by the receiving party (such notice, a “Notice of Termination”).

 

5.    Representations and Warranties of Seller.

 

(a)    Organization. The Seller is an exempt limited partnership duly formed,
validly existing and in good standing under the laws of the Cayman Islands, and
has the requisite corporate power and authority and all governmental licenses,
authorizations, consents and approvals to own, lease and operate its properties
and to carry on its business as now being conducted, except where the failure to
have such power and authority would not, in the aggregate, have a material
adverse effect on the business, operations or financial condition of the Seller.

 

(b)    Title to Securities. The Seller has good, marketable and unencumbered
title to the Securities, free and clear of all pledges, security interests,
liens, claims, encumbrances, agreements (other than this Agreement), rights of
first refusal, and options of any kind or nature whatsoever. The Seller has full
right and authority to transfer and deliver all of each Redemption Amount to the
Buyer as contemplated hereby. Upon consummation of the transactions contemplated
hereby, the Seller will have transferred to the Buyer good, marketable and
unencumbered title to each such Redemption Amount, free and clear of all
pledges, security interests, liens, claims, encumbrances, agreements, rights of
first refusal and options of any kind or nature whatsoever.

 

(c)    Power and Authority. The Seller has full power and authority to execute
and deliver this Agreement and the other transaction documents referred to
herein, to perform its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the other transaction documents referred to herein, the
performance of the obligations of the Seller hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby has been duly
and validly authorized by the Seller. Each of this Agreement and the other
transaction documents delivered or to be delivered by the Seller hereunder has
been, or at each Closing will be, duly and validly executed and delivered by the
Seller and constitutes, or at each Closing will constitute, the legal, valid and
binding agreement of the Seller and is, or at each Closing will be, enforceable
in accordance with its respective terms.

 

 

 

 

(d)    Seller’s Investment Representations.

 

(i)    The Seller is familiar with the conditions (financial and otherwise),
properties, assets, liabilities, business, operation and prospects of the Buyer.

 

(ii)    The Seller and its advisors have had an opportunity to ask questions of,
and to receive information from, the Buyer and persons acting on its behalf
concerning the terms and conditions of the Seller’s sale of the Securities, the
terms of this Agreement and the transactions contemplated hereby.

 

(e)    Consents and Approvals; No Violation. There is no requirement applicable
to the Seller to obtain any authorization, license, consent or approval of any
nongovernmental person as a condition to the lawful consummation of the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the other transaction documents referred to herein by the Seller
and the performance by the Buyer of its obligations hereunder and thereunder
will not: (A) conflict with or result in any breach of any provision of the
charter documents of the Seller; (B) result in a default or give rise to any
right of termination, cancellation or acceleration under any of the terms,
conditions or provisions of any note, credit agreement, bond, mortgage,
indenture, agreement, lease or other instrument or obligation to which Seller is
a party or by which Seller or any of its assets may be bound, except for such
defaults or rights of termination, cancellation or acceleration (i) which
individually or in the aggregate would not have a material adverse effect upon
the Seller or (ii) as to which requisite waivers or consents have been obtained
by Seller or will be obtained prior to each Closing; or (C) violate any order,
writ, injunction or decree applicable to Seller. To Seller’s knowledge, there is
no requirement to make any filing with, or to obtain any permit, authorization,
license, consent or approval of, any governmental or regulatory authority as a
condition to the lawful consummation of the transactions contemplated by this
Agreement. To Seller’s knowledge, the execution, performance and delivery of
this Agreement do not, and the consummation of the transaction contemplated
hereby will not constitute a violation of any material law, rule, regulation or
government permit or license applicable to the Seller.

 

6.    Representations and Warranties of Buyer.

 

The Buyer represents and warrants to the Seller as follows:

 

(a)    Organization. The Buyer is a corporation duly formed, validly existing
and in good standing under the laws of the State of Delaware, and has the
requisite corporate power and authority and all governmental licenses,
authorizations, consents and approvals to own, lease and operate its properties
and to carry on its business as now being conducted, except where the failure to
have such power and authority would not, in the aggregate, have a material
adverse effect on the business, operations or financial condition of the Buyer.

 

(b)    Authority Concerning this Agreement. The Buyer has the requisite
corporate power and authority to execute and deliver this Agreement and the
other transaction documents referred to herein and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the transaction documents referred to herein and the consummation
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Buyer. Each of
this Agreement and the other transaction documents delivered or to be delivered
by the Buyer hereunder has been, or at each Closing will be, duly and validly
executed and delivered by the Buyer and constitutes, or at each Closing will
constitute, the legal, valid and binding agreement of the Buyer, and is, or at
each Closing will be, enforceable in accordance with its terms.

 

 

 

 

7.    Miscellaneous Provisions.

 

(a)    Certain Expenses. Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such costs and expenses.

 

(b)    Amendment and Modification. This Agreement may be amended, modified or
supplemented at any time prior to or after the Closing Date but only by written
agreement that identifies this Agreement and is signed by all the parties
hereto.

 

(c)    Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
representation, warranty, covenant, agreement or condition herein may be waived
by the party entitled to the benefits thereof only by a written instrument
signed by the party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, representation, warranty, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

(d)    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New Jersey without regard to its
conflicts of law rules.

 

(e)    Counterparts. This Agreement may be executed in one or more counterparts,
none of which need contain the signatures of all parties, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.

 

(f)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other tribunal to be
invalid, void, unenforceable or against its public or regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

(g)    Interpretation. The descriptive headings contained in this Agreement are
for convenience of reference only and shall have no effect on the interpretation
or meaning hereof. The word “Agreement” refers to the body of this Agreement and
all Schedules attached hereto or referred to herein. “Herein,” “hereof” and the
like refer to this Agreement as a whole. As used in this Agreement, the singular
shall include the plural, the plural shall include the singular and each gender
shall include all genders.

 

(h)    Entire Agreement. This Agreement, including and Schedules attached hereto
(and any other instruments executed and delivered at the Closing), embodies the
entire agreement and understanding of the parties with respect to the
transactions contemplated by this Agreement. There are no representations,
warranties, covenants or agreements among the parties with respect to the
subject matter hereof except as set forth herein or in the other agreements
described in the previous sentence. The Schedules hereto are an integral part of
this Agreement and are incorporated by reference herein. This Agreement
supersedes all prior discussions, negotiations, agreements and understandings
(both written and oral) between the parties with respect to the transactions
contemplated hereby that are not reflected or set forth in this Agreement or the
Schedules attached hereto.

 

(i)    Securities Redemption Provisions. The parties hereto acknowledge and
agree that this Agreement shall be deemed to be in compliance with, and not in
violation of, any redemption provisions set forth in the Securities and that (i)
the Buyer shall not be required to pay any redemption premium, under Section 3
of the Securities, in connection with the Redemption, and (ii) the Seller shall
not exercise all or any portion of any of the Securities, under Section 3 of the
Securities, in connection with this Redemption.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Debenture Redemption
Agreement as of the date first above written.

 

BUYER:   SELLER:       NEOMEDIA TECHNOLOGIES, INC.   YA GLOBAL INVESTMENTS L.P.
      By: Yorkville Advisors, LLC       Its: Investment Manager By: /s/ Laura
Marriott   Name: Laura A. Marriott       Title: Chief Executive Officer   By:
/s/ Jerry Eicke       Name: Jerry Eicke       Title: Managing Member

 

 

 

 

